PER CURIAM.
In this case, which is otherwise similar to the case of People v. Norris, L. A. No. 1336 (just decided), 144 Cal. 422, 77 Pac. 998, the order of the court directed publication “in the San Diego Union,” and the *192actual publication was in the “San Diego Union and Daily-Bee, ’ ’ and the order of publication ordered that publication be made for two months, and publication was made for five weeks only. We cannot say that the court was not justified in construing its order as referring to the paper in which it was published, and the requirement of the order as to time of publication must yield to the provisions of section 3549 of the Political Code, under which four weeks’ publication is sufficient.
On the authority of the decision cited, and for the reasons here given, the judgment is affirmed.